F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          NOV 2 2004
                                TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

UNITED STATES OF AMERICA,

       Plaintiff-Appellee,
                                                        No. 03-1540
v.                                                  District of Colorado
                                                  (D.C. No. 01-CR-179-D)
STEPHEN H. PAVEY,

       Defendant-Appellant.


                                     ORDER


Before EBEL, MURPHY, and McCONNELL, Circuit Judges.



      Defendant-appellant, Stephen H. Pavey, appeals the district court’s

revocation of his five-year term of probation and its imposition of a six-month

term of imprisonment to be followed by a three-year term of supervised release.

On September 14, 2004, Pavey was ordered to show cause why his appeal should

not be dismissed as moot. See United States v. Meyers, 200 F.3d 715, 721-22

(10th Cir. 2000) (holding that an appeal from the revocation of supervised release

and resulting imprisonment becomes moot upon the completion of the term of

imprisonment). Although Pavey has filed an untimely response to the order to

show cause, he has failed to demonstrate that this court has jurisdiction over his
appeal. Specifically, he has failed to adequately show how his term of supervised

release differs in any material way from his term of probation. Accordingly, we

conclude that this appeal is moot and that we lack jurisdiction to consider the

merits of Pavey’s claims. The appeal is dismissed. Appellee’s motion seeking to

file a Supplemental Appendix is denied.



                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -2-